Original. Certiorari.
*929Núm. 1352.
Núm. 1375.
Núm. 1376.
Examinados las solicitudes y los expedientes en estos casos y oídas las partes, siendo las cuestiones envueltas en los mismos iguales sus-tancialmente a las del certiorari número 1332, Manuel Pérez Pérez v. Tribunal de Apelación de Contribuciones, decidido en él día de hoy (ante, pág. 33) por los motivos consignados en la opinión en que dicha decisión se basa, se revocan las decisiones del Tribunal de Ape-lación de Contribuciones recurridas y se devuelven los casos al dicho tribunal para ulteriores procedimientqs no inconsistentes con la opi-nión de esta Corte en el caso de Ballestar v. Tribunal de Apelación, 60 D.P.R. 768.